Citation Nr: 1723610	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  12-11 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to exposure to herbicides.

2.  Entitlement to service connection for peripheral neuropathy of the left foot, to include as secondary to exposure to herbicides.

3.  Entitlement to service connection for ischemic heart disease, to include as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Kenneth S. Kabb, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The case was remanded by the Board in April 2013 in order to afford the Veteran a hearing.  The Veteran testified at a Travel Board hearing in June 2014 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

In July 2015, the service connection claims were remanded for additional development.  The case has now been returned to the Board for appellate review.  However, as there has not been substantial compliance with the remand directives, the appeal must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As requested by the July 2015 Board remand, the Veteran underwent VA examinations in August 2015 in order to pursue the potential nexus.  The examiner was asked, in part, to opine whether it is at least as likely as not that exposure to contaminants like oil and heavy metals could cause ischemic heart disease, diabetes mellitus, type II, and/or peripheral neuropathy of the left foot; whether it is at least as likely as not that the Veteran's ischemic heart disease, diabetes mellitus, type II, and/or peripheral neuropathy of the left foot were caused by or related to exposure to contaminants at Camp Page; and regardless of contamination at Camp Page, whether it is at least as likely as not that the Veteran's ischemic heart disease, diabetes mellitus, type II, and/or peripheral neuropathy of the left foot began during active service or is related to any incident of service, or manifested within a year of service.

According to the August 2015 Diabetes Mellitus examination report, the examiner indicated that there is not currently sufficient scientific or medical evidence to establish a 50 percent probability that environmental contaminants are the cause of this Veteran's type 2 diabetes, diabetic neuropathy, and coronary artery disease without resorting to speculation.  She noted the Veteran's history and personal account as well as newspaper articles and service treatment records.  While the examiner further noted that there was no evidence of the Veteran's claimed condition in his service treatment records and that the claimed conditions were not diagnosed until many years later, no opinion was provided regarding whether the Veteran's coronary artery disease, diabetes mellitus, or peripheral neuropathy were related to any incident of service, regardless of contamination at Camp Page.  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To this extent, the Board finds that the RO did not substantially comply with the June 2014 remand directive.  Stegall, 11 Vet. App at 271.




Accordingly, the case is REMANDED for the following actions:

1.  Refer the entire record to the August 2015 VA examiner for an addendum opinion.  If the VA examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion as to causation and aggravation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

After review of the record, the examiner is asked to render opinions as to whether it is at least as likely as not that the Veteran's diabetes mellitus, type II, peripheral neuropathy of the left foot, and/or ischemic heart disease began during active service or are related to any incident of service, regardless of contamination at Camp Page.

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report. 

2.  Thereafter, readjudicate the claims, with consideration of all appropriate theories of service connection.  If the claims remain denied, the Veteran and the Veteran's representative must be provided an SSOC and given an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




